DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6, 8 - 11, 13, 15 - 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa et al. (US 5,757,961).
Regarding independent claim 1, Yamakawa teaches a non-transitory computer readable storage medium comprising stored instructions (Figure 6), which when executed by at least one processor, causes the processor to: 
generate a boundary of a graphic comprising a plurality of pixels by connecting line segments outlining the graphic (column 5, lines 27 – 30: the scanning of raster-scanning type binary image data outputted by the binary-image acquisition unit, as well as the scanning of raster-scanning type binary image data inputted to the outline extracting unit), each line segment of the boundary representing a contrast between pixels in the graphic (column 5, lines 37 – 44: The outline extracting unit 2 moves the pixel of interest in the order of the raster scan and. in dependence the state of each pixel in the nine-pixel area 102 (i.e. in dependence upon whether 
determine a slope of each line segment of the boundary (column 6, lines 49 – 52: the coordinate values of the starting point of the vector of interest are subtracted from the coordinate values of the end point thereof to obtain the respective coordinate difference values); 
generate a plurality of contour lines outlining the boundary of the graphic, wherein each contour line replaces a set of neighboring line segments of the boundary with similar slopes such that each replaced neighboring line segment corresponds to a point on the contour line (column 14, lines 12 – 39: in the contour vector loop, the pair of contour-points and the next pair of contour points in the sequence have the same slope); 
for each contour line of the plurality, adjust a position of each point on the contour line to smoothen a shape of the contour line; and replace a pointed edge of the contour line with a continuous curve to generate a complete contoured representation of the graphic (column 13, lines 11 – 17: in the contour vector loop, a series of points within the angular end points are moved for smoothing).

Regarding dependent claim 2, Yamakawa teaches identify a line segment representing a boundary of each pixel of the plurality representing a contrast between a shaded pixel of the raster graphic and a white pixel of the raster graphic (column 5, lines 37 – 44: The outline extracting unit 2 moves the pixel of interest in the order of the raster scan and. in dependence the state of each pixel in the nine-pixel area 102 (i.e. in dependence upon whether there is a change to  a white pixel or black pixel) with regard to each pixel of interest. detects a contour-side vector 
connect each identified line segment to generate a boundary of the raster graphic (column 5, lines 44 – 48: connection relationship between the contour-side vectors).

Regarding dependent claim 3, Yamakawa teaches compare a slope of a first neighboring line segment to a slope of a second neighboring line segment to determine a level of similarity, the second neighboring line segment adjacent to the first neighboring line segment; compare the level of similarity to a threshold level of similarity; and generate a set of neighboring line segments that includes the first neighboring line segment and the second neighboring line segment in response to the level of similarity exceeding the threshold level of similarity (column 13, lines 65 – 67: If continuous short vectors having the same slope are sensed and these short vectors are found to exist. these short vectors are connected to eliminate the number of vectors to be subjected to processing subsequently).

Regarding dependent claim 4, Yamakawa teaches generate a first set of neighboring line segments and a second set of neighboring line segments in response to the level of similarity not satisfying the threshold level of similarity, wherein the first set includes the first neighboring line segment and the second set includes the second neighboring line segment (column 11 line 56 – column 12, line 15:  the coordinate values of the contour points after first smoothing and added information (hereinafter referred to as "angular-point information"), which indicates whether a contour point is s the point of an angle are outputted. The point of an angle mentioned here refers to a point situated at a meaningful angle); and generate a first contour line to replace the first set 

Regarding dependent claim 5, Yamakawa teaches wherein the instructions to adjust the position of each point on each contour line further comprises instructions that cause the processor to: generate a centerline for the contour line; determine a distance between each point of the contour line to a corresponding point on the centerline; adjust the position of points on the contour line within a threshold distance of a corresponding point on the centerline to a position of the corresponding point on the centerline; and generate a smoother contour line based on the adjusted position of the points.

Regarding dependent claim 6, Yamakawa teaches for each contour line of the plurality, identify a set of neighboring points on each contour line positioned in a straight line, the set of neighboring points comprising a start point, an end point, and a plurality of midpoints; remove the midpoints from the set of neighboring points; and generate an updated contour line that replaces the start point and the end point (column 14, line 65 – column 15, line 5: Since the slopes of two contour vectors defined by three points are equal, a case arises in which the above-mentioned two vectors prior to elimination are replaced by a contour vector in which one point in the middle is eliminated, the slopes of the two vectors prior to elimination are equal and the length is equal to the sum of the lengths of these two vectors).

.  

Allowable Subject Matter
Claims 5, 7, 12, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612